Title: To George Washington from Jeremiah Wadsworth, 21 February 1796
From: Wadsworth, Jeremiah
To: Washington, George


          
            Dear Sir
            Hartford Feby 21. 1796
          
          Your favor of the 11th instant came duly to hand the Advertisement you inclosed will be published as you directed. I will pay the Printer and transmit his account to Mr Trumbull I am glad you are not in imediate want of a Narragunset Horse as it is not possible to get one at any time—when I do find one that is a good one you may depend on having him—it is very rare to find a Bay one I did not send a note with the Salmon because it was in charge of a Gentleman who I expected would deliver it himselfe Mrs Wadsworth & Miss W. return with great cordiality your compliments. this state never was so tranquil as at present—and I do not believe they ever were so prosperous—but we are prone to anticipate evils. I am often asked if it be true

that you will not suffer your selfe to be again chosen President (for so it is rumoured) I can only reply that I am utterly ignorant of your intentions permit me to assure you, you never had such an entire and universal influence in this state as at this moment—and when I express my own wishes, that you continue in office: I am confident I express those of all this state. I will not except one Hundred I have no wishes no hopes (let who will preside) for my selfe or friends, but I fear a change will endanger the peace & properity of this Country—I do not believe I should have taken the liberty to mention this subject to you, tho personally very anxious about it, but seeing as I do allmost every body—and finding one wish, one sentiment—in the whole circle of my acquaintance—in this & the neighboring states I could not forbear—you will forgive this liberty. I never have nor ever will flatter or deceive you and what ever you may de[c]ide on—or whatever an ungreatfull world may say—be assured of my unalterable esteem & attachment—and that I am with great respect & esteem Dear Sir Your Hum. Svt
          
            Jere. Wadsworth
          
        